             0:20-cv-02656-TMC        Date Filed 10/27/20       Entry Number 13       Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action
                                        UNITED STATES DISTRICT COURT
                                                    for the
                                          District of South Carolina

                 Jerome Curry,                         )
                   Petitioner                          )
                       v.                              )       Civil Action No.   0:20-cv-02656-TMC
             Al Cannon County Jail,                    )
                  Respondent                           )

                                    JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

  the petitioner (name)           recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

 the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
          recover costs from the petitioner (name)                        .


O the petitioner, Jerome Curry, take nothing of the respondent, Al Cannon County Jail, and this action is
dismissed without prejudice.



This action was (check one):
 tried by a jury, the Honorable                   presiding, and the jury has rendered a verdict.

 tried by the Honorable                 presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Timothy M. Cain, US District Judge, presiding. The Court having
adopted the Report and Recommendation of US Magistrate Judge Paige J. Gossett, which recommended
dismissal.


Date: October 27, 2020                                        ROBIN L. BLUME, CLERK OF COURT


                                                                              s/M.McDonnell

                                                                    Signature of Clerk or Deputy Clerk
